DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.
 
Claims 1, 3, and 5-15 are pending in this office action and presented for examination. Claims 1, 11, and 14-15 are newly amended, and claim 4 is newly cancelled by the response received May 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in the last four lines. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., page 18, lines 8-16, or page 9, lines 16-26, of the original disclosure) does not appear to provide support for the third instruction specifying the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.
Claims 3 and 5-13 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 14 recites the limitation “the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in the last five lines. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., page 18, lines 8-16, or page 9, lines 16-26, of the original disclosure) does not appear to provide support for the third instruction specifying the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.

Claim 15 recites the limitation “the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction” in the last five lines. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., page 18, lines 8-16, or page 9, lines 16-26, of the original disclosure) does not appear to provide support for the third instruction specifying the second instruction destination architectural register as a third instruction source architectural register in order to avoid (i.e., for the purpose of avoiding, and/or with the intent of avoiding) adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a second instruction destination architectural register” in lines 1-2. However, it is indefinite as to whether this register is the same as or different from “a second instruction destination architectural register” as recited in claim 1, sixth-to-last line. If the same, antecedent basis language should be used (or, if the clause in which the limitation appears is redundant, the clause can be deleted).
Claim 5 recites the limitation “a third instruction” in line 3. However, it is indefinite as to whether this instruction is the same as or different from “a third instruction” as recited in claim 1, fifth-to-last line. If the same, antecedent basis language should be used.
Claim 5 recites the limitation “the second instruction destination architectural register” in lines 3-4. However, it is indefinite as to whether the antecedent basis for this limitation is “a second instruction destination architectural register” as recited in claim 1, sixth-to-last line, or “a second instruction destination architectural register” as recited in claim 5, lines 1-2.
Claim 5 recites the limitation “a third instruction source architectural register” in line 4. However, it is indefinite as to whether this register is the same as or different from “a third instruction source architectural register” as recited in claim 1, third-to-last line. If the same, antecedent basis language should be used.
Claim 5 recites the limitation “a third operation” in lines 4-5. However, it is indefinite as to whether this operation is the same as or different from “a third operation” as recited in claim 1, second-to-last line. If the same, antecedent basis language should be used.
Claim 5 recites the limitation “the third instruction” in line 5. However, it is indefinite as to whether the antecedent basis for this limitation is “a third instruction” as recited in claim 1, fifth-to-last line, or “a third instruction” as recited in claim 5, line 3.
Claim 5 recites the limitation “the third operation” in line 7. However, it is indefinite as to whether the antecedent basis for this limitation is “a third operation” as recited in claim 1, second-to-last line, or “a third operation” as recited in claim 5, lines 4-5.
Claim 5 recites the limitation “specifies the second instruction destination architectural register as a third instruction source architectural register to adapt” in lines 3-4. Claim 1, upon which claim 5 is dependent, recites “specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation” in the fourth-to-last line to the second-to-last line. Therefore, it is indefinite as to whether claim 5, in the context of claim 1, entails adaptation or avoidance of adaptation.

Claim 12 recites the limitation “a third instruction” in line 2. However, it is indefinite as to whether this instruction is the same as or different from “a third instruction” as recited in claim 1, fifth-to-last line. If the same, antecedent basis language should be used.
Claim 12 recites the limitation “a second instruction destination architectural register” in lines 2-3. However, it is indefinite as to whether this register is the same as or different from “a second instruction destination architectural register” as recited in claim 1, sixth-to-last line. If the same, antecedent basis language should be used (or, if the clause in which the limitation appears is redundant, the clause can be deleted).
Claim 12 recites the limitation “a third instruction source architectural register” in line 3. However, it is indefinite as to whether this register is the same as or different from “a third instruction source architectural register” as recited in claim 1, third-to-last line. If the same, antecedent basis language should be used.
Claim 12 recites the limitation “a third operation” in line 4. However, it is indefinite as to whether this operation is the same as or different from “a third operation” as recited in claim 1, second-to-last line. If the same, antecedent basis language should be used. Note that claim 13 recites “the third operation” in line 3. 
Claim 12 recites the limitation “the third instruction” in line 5. However, it is indefinite as to whether the antecedent basis for this limitation is “a third instruction” as recited in claim 1, fifth-to-last line, or “a third instruction” as recited in claim 12, line 2. Note that this limitation is also recited in claim 13, line 1; and claim 13, line 2. 
Claim 13 is rejected for failing to alleviate the rejections of claim 12 above.

Claim 14 recites the limitation “the register renaming circuitry” in the sixth-to-last line. However, this limitation has insufficient antecedent basis in the claims. 

Claim 15 recites the limitation “the register renaming circuitry” in the sixth-to-last line. However, this limitation has insufficient antecedent basis in the claims, and it is further indefinite as to whether this limitation should be interpreted as “register renaming circuitry” or “the register renaming means”. For the purposes of this office action, Examiner is taking the latter possibility to be the case. 

Response to Arguments
Applicant on page 9 argues: ‘The phrase identified on page 1, lines 11-12 of the specification is amended to "when more than one instruction" as suggested. Withdrawal of the objection to the specification is requested.’
In view of the aforementioned amendment, the previously presented objection to the specification are withdrawn.

Applicant on page 9 argues: “Claim 1, line 4 is amended to add an "and" and claim 11 is amended to add a period as suggested. Withdrawal of the claim objections is requested.’
In view of the aforementioned amendment, the previously presented objections to the claims are withdrawn.

Applicant on page 9 argues: ‘Grochowski fails to disclose at least the following feature of claim 1 "the second instruction specifies a second instruction destination architectural register, and the register renaming circuitry is responsive to a third instruction" along with "the third instruction specifies a fusible operation and specifies the second instruction destination architectural register as a third instruction source architectural register to avoid adaptation of a third operation corresponding to the third instruction to incorporate the second operation as adapted to incorporate the first operation corresponding to the first instruction.’
However, the original disclosure does not appear to provide support for the aforementioned subject matter — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182